DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 12/29/21, claims 1, 11, 13, and 19 have been amended, and claims 2-3 and 14-15 have been canceled.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 12/29/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection.  
Furthermore, in response to Applicant's remarks/arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references teachings. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, please refer to the following grounds of rejection(s) for a detailed discussion.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 4-8, 11-13, 16, and 19-20 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Eikenberry (2005/0263682 A1) in view of Grandin et al (2015/0078678 A1), Jones et al (WO 2021/041928 A1), Orr, IV et al (2012/0002899 A1), Yu et al (2016/0183789 A1), and FETTIG et al (2016/0286108 A1).
Regarding claims 1, 13, and 19, Eikenberry discloses a camera calibration system/method comprising:
a camera assembly (170, also in the Background) configured to capture one or more images of a target image in a target band (Fig. 2; paras. [0009], [0011], [0020], [0028-0029]),  
the camera assembly comprising at least two cameras (para. [0009]), 
at least one camera comprising:
a sensor array (140) including a plurality of broadband/clear/white/”continuum” pixels (all imaging sensors such as a conventional camera/imager comprises pixels to detect a scene/object) (Figs. 1-2; paras. [0004], [0006], [0020], [0024], [0037]),
an array of filter elements (116, 121) next to a plurality of the broadband/clear/white/”continuum” pixels (abs.; paras. [0025-0026]),
the filter elements each having a respective passband that is narrower than a passband of the broadband/clear/white/”continuum” pixels (paras. [0004-0007], [0022]), and
determining offset for light (via optical path) in the target band captured at the broadband pixels that is coupled to the array of filter elements (abs.; paras. [0011], [0020]).
Eikenberry does not seem to explicitly/particularly disclose:
the camera assembly comprising at least two monochrome cameras,
each monochrome camera comprising:
a sparse array of filter elements coupled to a portion of the broadband/clear/white/”continuum” pixels and at least some of the portion of the broadband pixels are along a periphery of the sensor array;
a controller configured to: 
determine offsets for light in the target band captured at the portion of the broadband pixels that is coupled to the sparse array of filter elements, 
extrapolate/infer offsets for other broadband pixels of the sensor array of the monochrome camera, and 
generate calibration information for correcting lateral chromatic aberration at the plurality of the broadband/clear/white/”continuum” pixels  in each monochrome  camera based on the determined offsets and extrapolated/inferred offsets, 
the calibration information comprising information describing offset for light in a target band as a function of pixel location within each of the plurality of broadband pixels.
However, Grandin et al teaches using monochrome camera and a zoomed image comprising,
a camera assembly configured to capture one or more images, the camera assembly comprising at least two monochrome cameras (253b-253c), in order to provide an enhanced image including a greater zoom and/or higher detail level than an enhanced image that is produced by a combination of only a color image and a monochromatic image (Fig. 2; para. [0093]).
Furthermore, JONES et al teaches a calibration system/methods for creating a full-color image in low light comprising:
a sparse array of filter elements coupled to a portion of a plurality of the broadband/clear/white pixels and at least some of the portion of the plurality of the broadband pixels are along a periphery of a sensor array, in order to maintain the integrity of the image, and the pattern of filtered and unfiltered image segments/portions in the image, so as to determine the position of the filtered and unfiltered image segments/portions in the image, optimize, format, and output to a display or network for transmission or saving (Figs. 3 and 29; paras. [0003], [0011], [0043], [0025], [0127]).
Moreover, Orr, IV et al teaches a calibration system/methods for aligning images comprising:
a controller (100, image processing module) configured to (Fig. 1): 
determine offsets for light captured (from 105) at a portion/subset of a plurality of the broadband/white pixels, and further determine offsets for light captured (from 105) at an entire image of the plurality of broadband/white pixels (so as to yield/extrapolate/infer offsets for other broadband/white pixels of the sensor in the camera (105) (abs.; para. [0113]); and
generate calibration information including a light level in the camera assembly (100), in order to capture and produce images with high dynamic ranges (paras. [0191], [0005]). 
Furthermore, Yu et al teaches user initiated and feedback controlled system comprising: 
a controller (26) configured to perform operations of the system (Fig. 1);
a camera assembly (12) configured to capture one or more images, the camera assembly comprising at least two cameras (color/monochrome camera 16, 18) (Fig. 1); and
correcting lateral chromatic aberration in the camera assembly, so as to keep the system simple and reasonable small, minimize costs, be able to fit into the available space, and produce a diffraction-limited spot (paras. [0013], [0026]).
Moreover, FETTIG et al teaches imaging systems having image sensor pixel array comprising:
an image sensor array including a pixel array (para. [0087]); and
a color filter element to pass light of a color, wherein the color filter element of each pixel may be part of a color pattern that may include a repeating square with a plurality of broadband pixels positioned (pixel location) diagonally opposite each other, and wherein some proposed arrangements include multiple color filters per pixel, thereby removing the need for post-processing to recover all colors at all positions/locations otherwise required for typical Bayer color pattern imaging devices, and generate high dynamic-range images using the pixel array (abs.; para. [0088]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the camera calibration system/method as taught by Eikenberry to incorporate/combine Grandin et al, Jones et al, Orr, IV et al, Yu et al, and FETTIG et al’s teachings so that the camera assembly comprising at least two monochrome cameras,
wherein each monochrome camera comprising:
the sparse array of filter elements coupled to the portion of the broadband/clear/white/”continuum” pixels and at least some of the portion of the broadband pixels are along the periphery of the sensor array, and
the controller configured to: 
determine offsets for light in the target band captured at the portion of the broadband pixels that is coupled to the sparse array of filter elements, extrapolate/infer offsets for other broadband pixels of the sensor array of the monochrome camera, and 
generate calibration information for correcting lateral chromatic aberration at the plurality of the broadband/clear/white/”continuum” pixels  in each monochrome  camera based on the determined offsets and extrapolated/inferred offsets, 
wherein the calibration information comprising information describing offset for light in a target band as a function of the pixel location within each of the plurality of broadband pixels,
, capture and produce images with high dynamic ranges, remove the need for post-processing to recover all colors at all positions/locations otherwise required for typical Bayer color pattern imaging devices, and generate high dynamic-range images using the pixel array, so as to keep the system simple and reasonable small, minimize costs, be able to fit into the available space, and produce a diffraction-limited spot, and maintain the integrity of the image, and the pattern of filtered and unfiltered image segments/portions in the image, so as to determine the position of the filtered and unfiltered image segments/portions in the image, optimize, format, and output to a display or network for transmission or saving.
Regarding claims 4, 16, and 20, Eikenberry discloses the target band at least having a “light” referring to visible (all colors) radiation (para. [0011]).
 Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the above teachings to realize/recognize that the target band comprises a color channel of a visible band, since Eikenberry’s invention can be applied to all visible colors.
Regarding claim 5, Eikenberry discloses the sensor array as discussed above.
Furthermore, Orr, IV et al teaches determining the portion/subset of broadband/white pixels as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the above teachings to realize/recognize that the subset of the portion of the broadband pixels are at a center of the sensor array as a matter of design choice, and for substantially the same reason/rational as discussed above.
Regarding claim 6, Eikenberry discloses, wherein the broadband pixels have a passband that includes a visible band and an infrared band (para. [0011]).
Regarding claim 7, Eikenberry discloses, wherein the passband of the filter elements is at least one of a color channel of a visible band and an infrared band (para. [0011]).
Regarding claim 8, Grandin et al teaches the camera assembly comprising at least two monochrome (a single color such as red, green, or blue) cameras (253b-253c) as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the above teaching to realize/recognize that the color channel is green as a matter of simple design choice, and for substantially the same reason/rational as discussed above.
Regarding claim 11, Yu et al teaches the controller (26) configured to perform operations of the system (Fig. 1);
a camera assembly (12) configured to capture one or more images, the camera assembly comprising at least two cameras (color/monochrome camera 16, 18) (Fig. 1); and
correcting lateral chromatic aberration in the camera assembly as discussed above.
Furthermore, Grandin et al teaches the camera application using one or more images to obtain depth information, and create a depth map based on the depth information (para. [0092]).
Moreover, Orr, IV et al teaches a calibration system/methods for aligning images comprising:
a controller (100, image processing module) configured to (Fig. 1): 
determine offsets for light captured (from 105) at a portion/subset of the plurality of the broadband/white pixels, and further determine offsets for light captured (from 105) at an entire image of the plurality of broadband/white pixels (so as to yield/extrapolate/infer offsets for other broadband/white pixels of the sensor in the camera (105) (abs.; para. [0113]); and
generate calibration information including a light level in the camera assembly (100) as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the above teaching to realize/recognize that the controller is further configured to use the calibration information to mitigate lateral chromatic aberration in an image captured by a monochrome camera of the at least two monochrome cameras, and the image is used to generate depth information, for substantially the same reasons/rational as discussed above.
Regarding claim 12, Yu et al teaches the controller (26) configured to perform operations of the system (Fig. 1);
a camera assembly (12) configured to capture one or more images, the camera assembly comprising at least two cameras (color/monochrome camera 16, 18) (Fig. 1); and
correcting lateral chromatic aberration in the camera assembly as discussed above.
	Furthermore, Grandin et al teaches the camera assembly comprising at least two monochrome (a single color such as red, green, or blue) cameras (253b-253c) as discussed above. 
Moreover, Grandin et al teaches a color camera comprising a red-green-blue (RGB) sensor array including a plurality of RGB pixels, and the RGB sensor array configured to capture one or more RGB images of a local area (paras. [0032], [0046]).
 sensor pixel array comprising the image sensor array including a pixel array (para. [0087]), and
a color camera comprising a red-green-blue (RGB) sensor array including a plurality of RGB pixels, the RGB sensor array configured to capture one or more RGB images of a local area (Figs. 1, 7-15; paras. [0002-0003], [0023-0024], [0057], [0061]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the camera calibration system/method as taught by Eikenberry to further incorporate/combine Yu et al, Grandin et al, and FETTIG et al’s teachings as above so that the color camera comprises the red-green-blue (RGB) sensor array including the plurality of RGB pixels, the RGB sensor array configured to capture one or more RGB images of the local area, wherein the controller is further configured to correct for lateral chromatic aberration in the one or more captured images based in part on the one or more RGB images for substantially the same reasons/rational as discussed above.

7.	Claims 9, 17, and 21 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Eikenberry (2005/0263682 A1), Grandin et al (2015/0078678 A1), Jones et al (WO 2021/041928 A1), Orr, IV et al (2012/0002899 A1), Yu et al (2016/0183789 A1), and FETTIG et al (2016/0286108 A1) as applied to claims 1, 13, and 19 above, respectively, and further in view of Endo et al (2016/0065305 A1).
Regarding claims 9, 17, and 21, Eikenberry discloses the array of filter elements (116, 121) next to the plurality of the broadband/clear/white/”continuum” pixels (abs.; paras. [0025-0026]),
wherein the broadband pixels have the passband that includes the visible band and the infrared band (para. [0011]), and
wherein Infrared sensing arrays are widely used to capture images of objects in the infrared spectrum, generally defined as being in the wavelength range from about 750 nanometers to 1 milimeter to produce a digital image indicative of an input IR scene (para. [0004]), 
Furthermore, Jones et al teaches a calibration system/methods comprising:
the sparse array of filter elements coupled to the portion of the broadband/clear/white pixels and at least some of the portion of the broadband pixels are along the periphery of the sensor array as discussed above.


calibration system/methods comprising:
the controller (100, image processing module) configured to (Fig. 1): 
determine offsets for light captured (from 105) at a portion/subset of broadband/white pixels, and further determine offsets for light captured (from 105) at an entire image of broadband/white pixels (so as to yield/extrapolate/infer offsets for other broadband/white pixels of the sensor in the camera (105) as discussed above.
Moreover, Yu et al teaches the controller (26) configured to perform operations of the system (Fig. 1);
a camera assembly (12) configured to capture one or more images, the camera assembly comprising at least two cameras (color/monochrome camera 16, 18) (Fig. 1); and
wherein at least some of the captured light is from a peripheral device (46) (para. [0024]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the above teachings to realize/recognize that the passband of the first portion of the filter elements is in the infrared band and could have a bandwidth of at least 5 nanometers, as a matter of design choice, for substantially the same reasons/rational as discussed above.
The above cited prior art references does not seem to explicitly/particularly disclose:
the controller is further configured to: 
detect a wavelength shift in light filtered by the portion of the filter elements and captured by the corresponding portion of the broadband pixels, and
instruct the peripheral device to adjust a wavelength of the emitted light, and an amount
of adjustment is based in part on the detected wavelength shift.
	However, Endo et al teaches optical transmission system/device comprising:
a light receiving/detection unit for detecting a wavelength shift, and a control unit (30) for adjusting a wavelength of the (emitted) light, and an amount of adjustment is based in part on the detected wavelength shift, thereby adjusting the wavelength displacement/shift of an optical signal with high accuracy, so that a center wavelength of the optical signal becomes a predetermined reference wavelength (abs.; Fig. 7; paras. [0021], [0046], [0049], [0061], [0011]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the camera calibration system/method as taught by Eikenberry to incorporate/combine Jones et al, Orr, IV et al, Yu et al, and Endo et al’s teachings as above so that the controller is further configured to detect the wavelength shift in light filtered by the adjust the wavelength of the emitted light, and the amount
of adjustment is based in part on the detected wavelength shift, thereby adjusting the wavelength displacement/shift of the optical signal with high accuracy, so that a center wavelength of the optical signal becomes a predetermined reference wavelength.

8.	Claims 10, 18, and 22 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Eikenberry (2005/0263682 A1), Grandin et al (2015/0078678 A1), Jones et al (WO 2021/041928 A1), Orr, IV et al (2012/0002899 A1), Yu et al (2016/0183789 A1), and FETTIG et al (2016/0286108 A1) as applied to claims 1, 13, and 19 above, respectively, and further in view of HAYASHI et al (2018/0129050 A1). 
Regarding claims 10, 18, and 22, Jones et al teaches the sparse array of filter elements coupled to the portion of the broadband/clear/white pixels and at least some of the portion of the broadband pixels are along the periphery of the sensor array as discussed above.
Furthermore, Orr, IV et al teaches the controller (100, image processing module) configured to (Fig. 1) determine offsets for light captured (from 105) at the portion/subset of broadband/white pixels as discussed above.
The above cited prior art references does not seem to explicitly/particularly disclose:
wherein the controller is further configured to:
detect a brightness in ambient light filtered by the portion of the filter elements and
captured by a corresponding portion of the broadband pixels; and
instruct an illuminator to adjust brightness of light emitted by the illuminator, and an
amount of adjustment is based in part on the detected brightness of the ambient light.
However, HAYASHI et al teaches a head mounted display comprising:
a camera assembly (203) configured to capture one or more images (abs.; Figs. 3 and 14; para. [0036]);
wherein a controller (201) is further configured; and
detect a brightness in ambient/surrounding light and captured by corresponding sensing pixels, and an illuminator (207a) to adjust brightness of light emitted by the illuminator, and an
amount of adjustment is based in part on the detected brightness of the ambient light, in order to generate a correction picture/image and display the correction picture/image in the field of the view (abs.; Fig. 14; para. [0091]; also see page 11, claim 7).
Eikenberry to incorporate/combine HAYASHI et al’s teachings so that the controller is further configured to
detect the brightness in ambient light filtered by the portion of the filter elements and
captured by a corresponding portion of the broadband pixels, and instruct the illuminator to adjust brightness of light emitted by the illuminator, and the amount of adjustment is based in part on the detected brightness of the ambient light, in order to generate a correction picture/image and display the correction picture/image in the field of the view.

Conclusion
9.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Sobel et al (2009/0195758 A1), Meshes for separately mapping color bands.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

12.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




















/SHAWN S AN/Primary Examiner, Art Unit 2483